











October 16, 2020






Ms. Donna Coleman






Dear Donna:


This Agreement (the “Agreement”) will confirm the terms of your employment by
AMC Networks Inc. (the “Company”).
The term of this Agreement (the “Term”) shall be effective as of October 16,
2020 and, unless terminated earlier in accordance with this Agreement, will
expire on January 15, 2021 (the “Expiration Date”).
Effective October 16, 2020, your title will be Interim Chief Financial Officer.
At any time prior to the Expiration Date that the Board appoints a successor
Chief Financial Officer, your title will be Executive Vice President, Finance.
You agree to devote substantially all of your business time and attention to the
business and affairs of the Company and to perform your duties in a diligent,
competent, professional and skillful manner and in accordance with applicable
law and the Company’s policies and procedures.
Your base salary will be $100,000 per week, payable in accordance with the
Company’s standard payroll practices. You will not be eligible to participate in
any of the Company’s annual or long-term bonus or incentive programs.
You will be eligible for our standard benefits programs at the levels that are
made available to similarly situated executives at the Company. Participation in
our benefits programs is subject to meeting the relevant eligibility
requirements, payment of the required premiums and the terms of the plans
themselves.
In addition, you agree to be bound by the additional covenants and provisions
that are set forth in Annex I hereto, which Annex shall be deemed to be a part
of the Agreement.
If your employment with the Company is terminated prior to the Expiration Date
by the Company (other than for “Cause”) then, subject to your execution and the
effectiveness of a severance agreement to the Company’s reasonable satisfaction
including a general release by you of the Company and its affiliates, the
Company will provide you with continued payments of your base salary as if you
had remained continuously employed through the Expiration Date. In



--------------------------------------------------------------------------------

Ms. Donna Coleman
October 16, 2020
Page 2




such instance of termination without Cause, except as noted in the foregoing
sentence, the Company shall have no further obligations under this Agreement to
make any further payments or provide any further benefits to you.
For purposes of this Agreement, “Cause” means your (i) commission of an act of
fraud, embezzlement, misappropriation, willful misconduct, gross negligence or
breach of fiduciary duty against the Company or an affiliate thereof, or (ii)
commission of any act or omission that results in a conviction, plea of no
contest, plea of nolo contendere, or imposition of unadjudicated probation for
any crime involving moral turpitude or any felony.
The Company hereby agrees that it shall indemnify and hold you harmless to the
fullest extent provided in Article VIII of the Company’s By-Laws and on terms no
less favorable as those applicable to other similarly situated executives of the
Company.  To the extent that the Company maintains officers’ and directors’
liability insurance, you will be covered under such policy subject to the
exclusions and limitations set forth therein.  The provisions of this Paragraph
shall survive the expiration or termination of your employment and/or this
Agreement as well as your execution of the severance agreement as provided for
herein.
This Agreement does not constitute a guarantee of employment for any definite
period. Your employment is at will and may be terminated by you or the Company
at any time, with or without notice or reason.
The Company may withhold from any payment due to you any taxes required to be
withheld under any law, rule or regulation. The payments under this Agreement
are intended to be exempt from Section 409A of the Internal Revenue Code of 1986
(“Section 409A”) and this Agreement shall be interpreted accordingly. To the
extent you are entitled to any expense reimbursement from the Company that is
subject to Section 409A, (i) the amount of any such expenses eligible for
reimbursement in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except under any lifetime limit
applicable to expenses for medical care), (ii) in no event shall any such
expense be reimbursed after the last day of the calendar year following the
calendar year in which you incurred such expense, and (iii) in no event shall
any right to reimbursement be subject to liquidation or exchange for another
benefit.
This Agreement is personal to you and without the prior written consent of the
Company shall not be assignable by you otherwise than by will or the laws of
descent and distribution. This Agreement shall inure to the benefit of and be
enforceable by your legal representatives. This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns.
To the extent permitted by law, you and the Company waive any and all rights to
a jury trial with respect to any matter relating to this Agreement, your
employment by the Company or the termination of your employment with the
Company.



--------------------------------------------------------------------------------

Ms. Donna Coleman
October 16, 2020
Page 3




This Agreement will be governed by and construed in accordance with the law of
the State of New York applicable to contracts made and to be performed entirely
within that State.
Both the Company and you hereby irrevocably submit to the jurisdiction of the
courts of the State of New York and the federal courts of the United States of
America located in the State of New York solely in respect of the interpretation
and enforcement of the provisions of this Agreement, and each of us hereby
waives, and agrees not to assert, as a defense that either of us, as
appropriate, is not subject thereto or that the venue thereof may not be
appropriate. We each hereby agree that mailing of process or other papers in
connection with any such action or proceeding in any manner as may be permitted
by law shall be valid and sufficient service thereof.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held by any
court of competent jurisdiction to be illegal, invalid, void or unenforceable,
such provision shall be deemed modified, amended and narrowed to the extent
necessary to render the same legal, valid and enforceable, and the other
remaining provisions of this Agreement shall not be affected but shall remain in
full force and effect. It is the parties’ intention that this Agreement not be
construed more strictly with regard to you or the Company.
This Agreement reflects the entire understanding and agreement of you and the
Company with respect to the subject matter hereof and supersedes all prior
understandings and agreements.
Very truly yours,




/s/ Joshua W. Sapan
Joshua W. Sapan
President and CEO









--------------------------------------------------------------------------------

Ms. Donna Coleman
October 16, 2020
Page 4




Accepted and Agreed:




/s/ Donna Coleman
Donna Coleman
Date: October 16, 2020







--------------------------------------------------------------------------------

Ms. Donna Coleman
October 16, 2020
Page 5




ANNEX I


This Annex constitutes part of the Agreement, dated October 16, 2020, by and
between Donna Coleman (“You”) and the Company. Terms defined in the Agreement
shall have the same meanings in this Annex.


You agree to comply with the following covenants in addition to those set forth
in the Agreement.


1.    Confidentiality
(a)    Confidential and Proprietary Information. You agree to retain in strict
confidence and not use for any purpose whatsoever or divulge, disseminate, copy,
disclose to any third party, or otherwise use any Confidential Information,
other than for legitimate business purposes of the Company and its affiliates.
As used herein, “Confidential Information” means any non-public information of a
confidential, proprietary, commercially sensitive or personal nature of, or
regarding, the Company or any of its affiliates or any director, officer or
member of senior management of any of the foregoing (collectively “Covered
Parties”). The term Confidential Information includes information in written,
digital, oral or any other format and includes, but is not limited to (i)
information designated or treated as confidential; (ii) budgets, plans,
forecasts or other financial or accounting data; (iii) subscriber, customer,
guest, fan vendor or shareholder lists or data; (iv) technical or strategic
information regarding the Covered Parties’ cable, data, telephone, programming,
subscription video on demand, advertising, sports, entertainment, film
production, theatrical, motion picture exhibition or other businesses; (v)
advertising, business, programming, sales or marketing tactics and strategies;
(vi) policies, practices, procedures or techniques; (vii) trade secrets or other
intellectual property; (viii) information, theories or strategies relating to
litigation, arbitration, mediation, investigations or matters relating to
governmental authorities; (ix) terms of agreements with third parties and third
party trade secrets; (x) information regarding employees, officers, directors,
players, coaches, agents, talent, consultants, advisors or representatives,
including their compensation or other human resources policies and procedures;
(xi) information or strategies relating to any potential or actual business
development transactions and/or any potential or actual business acquisition,
divestiture or joint venture; and (xii) any other information the disclosure of
which may have an adverse effect on the Covered Parties’ business reputation,
operations or competitive position, reputation or standing in the community.


    (b)    Exception for Disclosure Pursuant to Law. Notwithstanding anything
contained elsewhere in this Agreement, you are authorized to make any disclosure
required of you by any federal, state or local laws or judicial, arbitral or
governmental agency proceedings, after providing the Company with prior written
notice and an opportunity to respond prior to such disclosure. In addition, this
Agreement in no way restricts or prevents you from providing truthful testimony
concerning the Company to judicial, administrative, regulatory or other
governmental authorities.





--------------------------------------------------------------------------------

Ms. Donna Coleman
October 16, 2020
Page 6




    By signing this Agreement, you acknowledge that you have been advised that
pursuant to the federal Defend Trade Secrets Act of 2016, you may not be held
criminally or civilly liable under any federal or state trade secret law for
disclosing a trade secret: (i) in confidence, to a federal, state, or local
government official, or to your attorneys, for the purpose of reporting or
investigating a suspected violation of the law; or (ii) in a complaint or other
court document filed in connection with a lawsuit or court proceeding, provided
that said filing is made under seal. In addition, you acknowledge that you have
been advised that if you file an action for retaliation against the Company for
reporting a suspected violation of law, you may disclose a trade secret to your
attorneys and use the trade secret in connection with the court proceeding
provided that you: (i) file any document containing the trade secret under seal;
and (ii) do not disclose the trade secret, except pursuant to court order.


2.    Additional Understandings


You agree, for yourself and others acting on your behalf, that you (and they)
have not disparaged and will not disparage, make negative statements about or
act in any manner which is intended to or does damage to the good will of, or
the business or personal reputations of the Company, any of its affiliates or
any of their respective incumbent or former officers, directors, agents,
consultants, employees, successors and assigns.


This Agreement in no way restricts or prevents you from providing truthful
testimony concerning the Company or its affiliates as required by court order or
other legal process; provided that you afford the Company written notice and an
opportunity to respond prior to such disclosure.


In addition, you agree that the Company is the owner of all rights, title and
interest in and to all documents, tapes, videos, designs, plans, formulas,
models, processes, computer programs, inventions (whether patentable or not),
schematics, music, lyrics, programming ideas and other technical, business,
financial, advertising, sales, marketing, customer, programming or product
development plans, forecasts, strategies, information and materials (in any
medium whatsoever) developed or prepared by you or with your cooperation during
the course of your employment by the Company (the “Materials”). The Company will
have the sole and exclusive authority to use the Materials in any manner that it
deems appropriate, in perpetuity, without additional payment to you.


3.    Further Cooperation
Following the date of the termination of your employment with the Company, you
will no longer provide any regular services to the Company or represent yourself
as a Company agent. If, however, the Company so requests, you agree to cooperate
fully with the Company in connection with any matter with which you were
involved prior to such employment termination, or in any litigation or
administrative proceedings or appeals (including any preparation therefore)
where the Company believes that your personal knowledge, attendance or
participation could be beneficial to the Company or its affiliates. This
cooperation includes, without limitation,



--------------------------------------------------------------------------------

Ms. Donna Coleman
October 16, 2020
Page 7




participation on behalf of the Company and/or its affiliates in any litigation,
administrative or similar proceeding, including providing truthful testimony.


The Company will provide you with reasonable notice in connection with any
cooperation it requires in accordance with this section and will take reasonable
steps to schedule your cooperation in any such matters so as not to materially
interfere with your other professional and personal commitments. The Company
will reimburse you for any reasonable out-of-pocket expenses you reasonably
incur in connection with the cooperation you provide hereunder as soon as
practicable after you present appropriate documentation evidencing such
expenses. You agree to provide the Company with an estimate of any such
individual expense of more than $1,000 before it is incurred.


4.     No Hire or Solicit
For the term of the Agreement and until one year after the termination of your
employment, you agree not to hire, seek to hire, or cause any person or entity
to hire or seek to hire (without the prior written consent of the Company),
directly or indirectly (whether for your own interest or any other person or
entity’s interest) any employee of the Company or any of its affiliates. This
restriction does not apply to any employee who was discharged by the Company or
any of its affiliates. In addition, this restriction will not prevent you from
providing references.


5.    Acknowledgments


You acknowledge that the restrictions contained in this Annex, in light of the
nature of the Company’s business and your position and responsibilities, are
reasonable and necessary to protect the legitimate interests of the Company. You
acknowledge that the Company has no adequate remedy at law and would be
irreparably harmed if you breach or threaten to breach any of the provisions of
this Annex, and therefore agree that the Company shall be entitled to injunctive
relief to prevent any breach or threatened breach of any of the provisions and
to specific performance of the terms of each of such provisions in addition to
any other legal or equitable remedy it may have. You further agree that you will
not, in any equity proceeding relating to the enforcement of the provisions of
this Annex, raise the defense that the Company has an adequate remedy at law.
Nothing in this Annex shall be construed as prohibiting the Company from
pursuing any other remedies at law or in equity that it may have or any other
rights that it may have under any other agreement. If it is determined that any
of the provisions of this Annex, or any part thereof, is unenforceable because
of the duration or scope (geographic or otherwise) of such provision, it is the
intention of the parties that the duration or scope of such provision, as the
case may be, shall be reduced so that such provision becomes enforceable and, in
its reduced form, such provision shall then be enforceable and shall be
enforced. Notwithstanding anything to the contrary contained in this Agreement,
in the event you violate the covenants and agreements set forth in this Annex,
then, in addition to all other rights and remedies available to the Company, the
Company shall have no further obligation to pay you any severance benefits or to
provide you with any other rights or



--------------------------------------------------------------------------------

Ms. Donna Coleman
October 16, 2020
Page 8




benefits to which you would have been entitled pursuant to this Agreement had
you not breached the covenants and agreements set forth in this Annex.


6.    Survival
The covenants and agreement set forth in this Annex (as well as the last eight
paragraphs of the Agreement) shall survive any termination of your employment
with the Company, in accordance with their respective terms.

